Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 06/30/2022.

Allowable Subject Matter
Claims  16-17, 19-22, 24-27, and 29-33   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:   “wherein the collected event data is packaged according to a first timeline enveloping a second timeline, such that the second timeline is defined by one or more attributes of an application being used by a plurality of subscribers, and wherein the nonoverlapping 
portions of the first and second timelines allow the application to process data in the non- overlapping portions on an as needed basis, streaming, in real-time or near real-time,  collected event data over a plurality of channels to the plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels; detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers; and invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises generating a sensory notification based on analysis of event data associated with the one or more triggering events ” and in combination with other limitations recited as specified in claim 16.



Claim  21  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:   “wherein the collected event data is packaged according to a first timeline enveloping a second timeline, such that the second timeline is defined by one or more attributes of an application being used by a plurality of subscribers, and wherein the nonoverlapping 
portions of the first and second timelines allow the application to process data in the non- overlapping portions on an as needed basis, streaming, in real-time or near real-time,  collected event data over a plurality of channels to the plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels; 
detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises generating a sensory notification based on analysis of event data associated with the one or more triggering events ” and in combination with other limitations recited as specified in claim 21.


Claim  26  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:   “wherein the collected event data is packaged according to a first timeline enveloping a second timeline, such that the second timeline is defined by one or more attributes of an application being used by a plurality of subscribers, and wherein the nonoverlapping 
portions of the first and second timelines allow the application to process data in the non- overlapping portions on an as needed basis, 
streaming, in real-time or near real-time,  collected event data over a plurality of channels to the plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels; 
detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises generating a sensory notification based on analysis of event data associated with the one or more triggering events ” and in combination with other limitations recited as specified in claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412